Deen, Presiding Judge.
The appellant testified as to his own medical condition and to his opinion that his injuries dated from the time of the accident; reliance is placed on the following language: " 'Since the evidence authorized the finding of the jury establishing the liability of the defendant, and the undisputed evidence showed actual damages to the plaintiff resulting from the injuries sustained, a verdict in favor of £he plaintiff for less than the actual damages proved was grossly inadequate.’ ” Simmons v. Brock, 131 Ga. App. 275, 276 (205 SE2d 716) and cits. (Emphasis supplied.)
The evidence here was not undisputed that the appellant’s injuries for which damages were sought were sustained as the result of the automobile accident. It was the opinion of a doctor who had treated the appellant that "as far as medical probabilities are concerned” his condition was not caused by the automobile accident but rather by "the normal aging process.” There is thus evidence which would authorize the jury to find that the injuries were unrelated to the collision. Howard v. Gardner, 128 Ga. App. 545 (197 SE2d 386). It was not error to deny the appellant’s motion for new trial. Code § 105-2015.

Judgment affirmed.


Webb and Marshall, JJ., concur.